In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from an order of the Supreme Court, Suffolk County, dated September 30, 1976, which granted the application. Order affirmed, with $50 costs and disbursements. We agree that the board of education’s refusal to fill the vacant position of director of attendance is not arbitrable under the parties’ collective bargaining agreement. There is no provision in the collective bargaining agreement dealing with the subject matter of this dispute, which is only a permissible, as opposed to a mandatory, subject of bargaining, except for one clause which sets forth the compensation of department directors if and when appointed; there is no express and unequivocal agreement to arbitrate disputes which are unrelated to the "meaning or applications of [the parties’] Agreement” (see Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. v United Liverpool Faculty Assn., 42 NY2d 509; Board of Educ. v Lakeland Federation of Teachers, 42 NY2d 853; Port Washington Union Free School Dist. v Port Washington Teachers Assn., 59 AD2d 619). Cohalan, J. P., Margett, Damiani and Shapiro, JJ., concur.